 


115 HJ 21 IH: Proposing an amendment to the Constitution of the United States to limit Congress’ power to impose a tax on a failure to purchase goods or services.
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
115th CONGRESS 
1st Session 
H. J. RES. 21 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2017 
Mr. Palazzo (for himself, Mr. Duncan of South Carolina, and Mr. Gohmert) submitted the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to limit Congress’ power to impose a tax on a failure to purchase goods or services. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:   — Congress shall make no law that imposes a tax on a failure to purchase goods or services.. 
 
